Notice of Pre-AIA  or AIA  Status
This application is being examined under the pre-AIA  first to invent provisions.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over: each of claims 1-11 of U.S. Patent No. 11,007,483; claims 1-6 of U.S. Patent No. 10,421,043; claims 1-12 of U.S. Patent No. 8,157,999; claims 1-15 of U.S. Patent 7,967,987; and claims 1-28 of U.S. Patent 7,384,549, respectfully in view of Nussbaumer et al patent  6,294,090 or Arnold et al patent 7,410,581. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of  ‘483, ‘043, ‘999, ‘987 and ‘549, respectfully, a filtration system comprising a plurality of stages with respective channels providing at least one serial flow path, with the membranes of the channels having a particular specific membrane area and the dimensionless length of the system being greater than about 2,000, expressed as product of channel length and specific membrane area, dimensionless length of at least one of the plurality of stages being less than about 6,000, and/or specific membrane area, expressed as a ratio of membrane area to void volume, being greater than about 40 cm-1.
The instant claims all differ from the claims of each of: ‘043, ‘999, ‘987 and ‘549, respectfully, by reciting that the filtration system comprising a plurality of stages and plurality of channels, is comprised of a plurality of stages which comprise spiral wound modules. However, each of Nussbaumer et al, and Arnold et al, teach combining a plurality of spiral wound membrane modules in series, staged flow, and having varied membrane void characteristics, membrane area and channel or membrane length. See Nussbaumer at column 1, line 60-column 2, line 29; column 2, lines 47-52; column 14, lines 11-44; and column 18, lines 33-50. Also, see Arnold at column 7, line 54-column 8, line 68 and column 12, line 59-column 13, line 42. It would have been obvious to one of ordinary skill in the arts of designing and operating membrane filtration systems, to have constructed the series or stages of filter membrane modules described the claims of any of patents ‘043, ‘999, ‘987 or ‘549, to have a spiral wound configuration, as taught by Nussbaumer or Arnold, since the spiral wound design facilitates scaling up the combination of modules for industrial or manufacturing purposes, while maintaining high flow or flux rates, while maintaining efficient separation of permeate from retentate streams, and since stages or series of such type of membrane modules can be effectively and securely sealed, to prevent loss of integrity of the retentate and permeate streams.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In each of independent claims 1 and 5, “a stage” and “the stage” in the 2nd clause are indefinite as to which of the ‘plurality of stages’ introduced in the 1st clause of the respective claims is being referenced; replacing the recitations with “each respective stage” and “the stages” is suggested; also in the 2nd clause, “the longest serial flow path in the stage” lacks antecedent basis, “a longest…” is suggested.
In claim 4, it is unclear whether “at least one channel” refers to a given one, or to each of the plurality of stages or to the “at least one channel” introduced in claim 1.
In claim 9, “the flow out of” lacks antecedent basis, and it is unclear whether such term refers to fluid which is purified by module(s) or permeate, to concentrate or retentate, or to both permeate and concentrate/retentate.
In claim 11 “the device for serializing” lacks antecedent basis and could be corrected by making claim 10 to be dependent from claim 9, and “the retentate valve operated” is non-idiomatic, simply “retentate valve” or “retentate valve plus other structure” is necessary.
Also in claim 12, “the device for serializing” lacks antecedent basis and could be corrected by making claim 10 to be dependent from claim 9, and regarding the “retentate port”, it is unclear if this is the same or a different retentate port(s) than the port(s) recited in claim 10.
In claim 13, “the feed stream” lacks antecedent basis, does this refer to a stream of liquid?  Also, each of the terms “specific feed flow rate” and “specific membrane area” are undefined, do these respectively have meanings other than “feed flow rate” or “flow rate” and “membrane area”, respectively? For “specific membrane area” the recitation of the meaning of such term in claims 1 and 5 can be repeated in claim 13. In the second clause of claim 13, it is unclear whether the spiral wound modules of the 2nd claim clause were intended to each have the feed flow rate, channel(s) and specific membrane area characteristics described in the 1st claim clause.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6 and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnold et al patent 7,410,581 (Arnold) in view of Ahmadi patent 5,985,151. For claim 5, Arnold discloses: A filtration system comprising:
a plurality of stages, each stage having a plurality of conduits or channels providing at least one serial flow path, each stage being in fluid communication with each adjacent stage preceding it and being in fluid communication with each adjacent stage that follows it (Abstract, figures 1 and 5, column 7, line 54-column 8, line 40);

each of the plurality of conduits or channels comprising a filtration membrane and having a length, a membrane area, a void volume, a specific membrane area expressed as a ratio of the membrane area to the void volume, and a dimensionless length expressed as a product of the channel length and the specific membrane area; wherein a dimensionless length of a stage is the sum of the dimensionless lengths of each channel in the longest serial flow path in the stage and the dimensionless length of the system is the sum of the dimensionless lengths of the plurality of stages (column 11, lines 25-39);
wherein at least one of the plurality of stages comprises a spiral-wound module (column 11, lines 60-65).
	The claims differ by requiring the specific membrane area of at least one channel being greater than about 40 cm-1. Arnold does suggest having a relatively high flow volume through the system depending upon intended end use (column 20, lines 1-18) and optionally coupling different types of membranes with the spiral wound membrane modules in series (column 7, line 62-column 8, line 14). Ahmadi teaches to employ a membrane module having a helically would membrane filter and having a larger specific membrane area, although not specifying a numerical figure for such area (Abstract and column 2, lines 30-47). It would have been obvious to one of ordinary skill in the art of designing and operating membrane filtration systems to have coupled a helically wound membrane module in series with the spiral wound membrane modules of Arnold, as suggested by Ahmadi, to achieve a large degree of separation of substances in a relatively small area which takes up minimal space, while minimizing fouling of the membrane surfaces and thus minimizing operation downtime.
	Arnold further discloses or suggests: each of the plurality of stages being substantially identical in a modular design for claim 6 (figures 1 and 3-5 and column 5, lines 6-34), and a device for serializing the flow out of at least one of the modules comprising a retentate port coupled to at least one channel of at least one stage, a retentate valve coupled to and downstream from such retentate port, and operating of such valve between a closed and an open position for claims 9-12 (column 14, lines 10-20 regarding brine outlet ports or column 19, lines 55-68  regarding reject ports, and serializing device or flow divider or restrictor 330 and movable and restrictor valves (column 21, lines 25-32 and column 21, line 54-column 22, line 4).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnold et al patent 7,410,581 (Arnold) in view of Ahmadi patent 5,985,151, as applied to claims 5,6 and 9-13 above, and further in view of Nussbaumer et al patent 6,294,090 (Nussbaumer). Claim 7 further differs from Arnold by requiring at least one of the stages to include a series-parallel arrangement of channels. Nussbaumer also teaches a filtration system employing spiral-wound membrane modules arranged in series (column 2, line 60-column 3, line and column 3, lines 62-68), with each of the stages also including a series-parallel arrangement of channels (column 7, lines 35-47. It would have been also obvious to one of ordinary skill in the art of designing and operating membrane filtration systems to have coupled the series-parallel arrangement of channels taught by Nussbaumer in the spiral wound membrane modules of Arnold, in order to effect a larger or scaled-up flow volume of fluid being purified, so as to adapt the system for a wider array of industrial and commercial use environments. 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnold et al patent 7,410,581 (Arnold) in view of Ahmadi patent 5,985,151 and Foreman et al patent 4,033,878 (Foreman). For claim 13, Arnold discloses a method for filtering a liquid feed comprising:
continuously supplying a feed stream to the membrane modules at a relatively low feed rate or specific feed rate in portions of the module such as with laboratory system use (column 17, line 35-column 18, line 8 and column 22, line 13-15), which is inherently less than 1 lmh into the modules, the modules each having at least one flow-through channel or conduit (column 11, lines 25-45), and
operating the separation module in a cross-flow or tangential flow filtration mode, with the separation module comprising a plurality of serially connected spiral-wound modules. (Abstract, figures 1 and 5, column 7, line 54-column 8, line 40 and column 11, lines 60-65)
The claims differ by requiring the specific membrane area of at least one channel being greater than about 40 cm-1. Arnold does suggest optionally having a relatively high flow volume through the system depending upon intended end use (column 20, lines 1-18) and optionally coupling different types of membranes with the spiral wound membrane modules in series (column 7, line 62-column 8, line 14).  Ahmadi teaches to employ a membrane module having a helically would membrane filter and having a larger specific membrane area, although not specifying a numerical figure for such area (Abstract and column 1, lines 30-47). It would have been obvious to one of ordinary skill in the art of designing and operating membrane filtration systems to have coupled a helically wound membrane module in series with the spiral wound membrane modules of Arnold, as suggested by Ahmadi, to achieve a large degree of separation of substances in a relatively small area, and taking up little space, while minimizing fouling of the membrane surfaces and thus minimizing operation downtime.
The claims also differ by requiring to operate the separation module in a single-pass mode. Foreman teaches such single pass mode of operation (figure 9, column 1, lines 45-54) of a flow filtration system having a plurality of spiral wound membrane modules configured in a series configuration (figure 5, column 7, lines 30-54). It would have been obvious to one of ordinary skill in the art of designing and operating membrane filtration systems to have operated the system of Arnold in a single pass mode, as taught by Ahmadi, to enable a plurality of the series of modules to be coupled within a single, disposable housing, thus facilitating construction and maintenance costs.
		ALLOWABLE SUBJECT MATTER
Claims 1-4 would be allowable if rewritten or amended to overcome the rejections under Obvious Double Patenting, set forth in this Office action. Claim 1 distinguishes in view of recitation of a filtration system comprising: a plurality of stages, each stage having a plurality of channels providing at least one serial flow path, each stage being in fluid communication with each adjacent stage preceding it and being in fluid communication with each adjacent stage that follows it;
With each of the plurality of channels comprising a filtration membrane and having a length, a membrane area, a void volume, a specific membrane area expressed as a ratio of the membrane area to the void volume, and a dimensionless length expressed as a product of the channel length and the specific membrane area; wherein a dimensionless length of a stage is the sum of the dimensionless lengths of each channel in the longest serial flow path in the stage and the dimensionless length of the system is the sum of the dimensionless lengths of the plurality of stages;
and the dimensionless length of the system is greater than about 2,000 and the dimensionless length of at least one of the plurality of stages is less than about 6,000.
Such combination of membrane filtration system properties is deemed to un-obviously result in effective permeation of a large fraction of liquid entering the system in a single pass operation, with better desirable control of changes of membrane properties between stages of chemical composition, viscosity and flow rate, so as to mitigate the rise in pressure drop which otherwise occurs between membrane stages. The allowability of such combinations of features was originally persuasively argued in the Appeal Brief submitted by applicants on 02/19/2018 in ancestor parent Application 11/615,028. 
The closest prior which has been reconsidered in this application, considering recitation of each stage also comprising spiral-wound modules is deemed to include Connelly patent 4,222,874; Arnold et al patent 7,410,581 and Nussbaumer et al patent 6,294,090.
Claim 8 would be similarly allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims in view of recitation of wherein the dimensionless length of the system is greater than about 2,000 and the dimensionless length of at least one of the plurality of stages is less than about 6,000.
	Any inquiry concerning this communication or earlier communications from 

the examiner should be directed to Joseph Drodge at telephone number 

571-272-1140. The examiner can normally be reached on Monday-Friday from 

8:30 AM to 5:00 PM.  

	If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Nam Nguyen can reached at 571-272-1342.  The fax 
phone number for the examining group where this application is assigned is 
571-273-8300.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
11/04/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778